The defendants pleaded 19 pleas, setting up distinct matfters of defence, and each concluding with a verification. The defendants had judgment on demurrer to these pleas, and leave was granted to the plaintiffs to reply on payment of costs. The defendants, in their bill of costs, charged $1,25 for counsel perusing and amending each plea, amounting, in fthe whole, to $23,75, which charge was allowed by the taxing officer. The plaintiffs appealed from the taxation, and ibis court decided that but one fee of $1,25 was chargeable, and directed the residue to be deducted from the bill.